Citation Nr: 0507667	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-23 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a cognitive 
disorder to include memory loss claimed as secondary to 
service-connected residuals of encephalitis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected adjustment disorder with 
anxiety.  

3.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected residuals of encephalitis with 
headaches.  



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother (the latter testified at the first 
hearing only)


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active military service from April 1993 to 
August 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

Regarding the issue of an increased rating for the service-
connected residuals of encephalitis with headaches, the RO 
increased the veteran's rating from 10 to 50 percent by April 
2003 rating decision.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

The RO granted service connection for an adjustment disorder 
with anxiety in an April 2003 rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) (VLJ's were previously titled Members of the 
Board) in April 2001 and in December 2004.  

The Board remanded this case in May 2001 for further 
development.  

In April and May 2001 and in January and September 2004, the 
veteran waived initial RO consideration of evidence submitted 
at his hearings.  38 C.F.R. § 20.1304 (c) (2004).  

The issues of increased ratings for the service-connected 
adjustment disorder with anxiety and the residuals of 
encephalitis with headaches are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran is not shown to have a separately ratable 
cognitive disorder that was caused or aggravated by to his 
service-connected disability.  


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by a 
cognitive impairment that is proximately due to or the result 
of his service-connected disability.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at two hearings.  

Further, by the January 2000 Statement of the Case, a May 
2001 letter, and the April and October 2003 Supplemental 
Statements of the Case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised via the May 2001 letter and 
the above mentioned supplemental statements of the case 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On February 1993 report of medical history, the veteran 
denied all listed conditions and symptomatology.  On the 
February 1993 medical examination report, the examiner noted 
moderate pes planus.  No other disabilities were listed.  

The veteran's "PULHES" physical profile amounted to a 
"picket fence" (i.e., all 1's), indicating a high level of 
medical fitness.  (See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991) for an explanation of the military 
medical profile system).  

On February 1994 medical examination no abnormalities were 
noted, and the veteran was again assigned a perfect 
"PULHES" physical profile.  

In October 1994, an Epstein-Barr virus infection with 
encephalitis was diagnosed.  A November 1994 progress note 
indicated a diagnosis of status post Epstein Barr 
encephalitis with headaches.  Complaints of memory deficits 
were noted.  

On February 1995 neuropsychiatric examination report, the 
examiner indicated that the veteran was referred for 
examination due to complaints of having cognitive deficits 
secondary to Epstein Barr encephalitis.  Apparently, the 
veteran demonstrated poor memory during formal mental testing 
by his neurologist.  

The veteran stated that he failed to recognize previously 
known people, would wake up not knowing where he was, and had 
forgotten his mother's name.  The veteran also stated that he 
could not perform his duties as a cook because he had 
forgotten how to prepare food.  

The examiner indicated that the veteran had not performed his 
regular duties since October 1994 due to profile 
restrictions.  He was assigned minimal clerical errands.  

Upon testing, the examiner mentioned that the veteran had 
fallen into a coma secondary to the Epstein Barr infection.  
He indicated that this type of infection did not cause 
neurologic residuals or cognitive impairment.  

The examiner stated that the pattern of the veteran's scores 
on neurologic testing was inconsistent with expected brain 
functioning in patients with resolved Epstein Barr 
meningoencephalitic infection.  

The examiner opined that, in the rare event that cognitive 
impairment were to occur, it would reflect resolving deficits 
secondary to a recent diffuse parenchymal inflammation.  The 
gross levels of performance on all measures ranged from 
mildly to seriously impaired.  Such test scores, according to 
the examiner, could result from either brain damage or poor 
effort.  

In the veteran's case, brain damage was not a viable 
explanation for his poor results.  For example, the examiner 
indicated that tasks of greater difficulty were often 
performed better than easier tasks.  Also, "procedural 
memory" such as the ability to prepare food was highly 
resistant to brain damage.  

The examiner opined that brain damage was not present.  He 
recommended that the veteran return to duty with the 
exception of handling weapons as a routine precaution.  

The examiner suspected that the veteran had a strong desire 
to leave service thus had no incentive to perform his 
military duties.  Mental health treatment was suggested.  

On November 1997 report of medical history, the veteran 
reported having loss of memory and amnesia.  In August 1997, 
his complaints of memory loss were again noted.  

On an April 1999 medical examination, the examiner observed 
that the veteran was alert and oriented in all three spheres.  
There was short-term memory impairment regarding remembering 
numbers in sequence.  

The examiner was unable to quantify this because the veteran 
had 3/3 immediate recall and 3/3 at five minutes.  Behavior 
and comprehension were normal.  Occupational capacity with 
respect to mental status was normal.  

The examiner indicated that it was as likely as not that the 
veteran's problems with short term memory and decreased 
coordination were the result of a brain injury.  

The examiner stated, however, that a definitive diagnosis 
could be made only with a review of the veteran's medical 
record.  Also, the examiner asserted that a neuropsychiatric 
examination would be necessary in order to evaluate short-
term memory loss.  

On September 1999 psychiatric evaluation, the veteran 
complained of having memory problems.  The veteran's memory 
appeared normal for remote events, but he had memory trouble 
when he was discharged from the hospital.  At that time, 
according to him, he could not recall his own name.  

On examination, his short-term memory appeared to be somewhat 
impaired.  The examiner's Axis III diagnosis was that of 
status post encephalitis with cognitive impairment.  The 
examiner indicated that the veteran was capable of 
maintaining full-time employment.  

In April 2001, the veteran testified that his short-term 
memory was "no good."  For example, he said that, if he 
were told something, he would forget the information within a 
few days.  The veteran's mother confirmed his assertions.  

On a March 2003 fee-basis psychiatric examination, the 
veteran told the examiner that he had trouble remembering his 
routes while working for the Postal Service so he was 
compelled to take a lower paying position loading trucks.  

The veteran could recall his date of birth, but could not 
remember the name of the current or past three presidents.  
He could recall one of three objects after five minutes.  The 
examiner's Axis IV diagnosis was that of occupational 
problems related to memory trouble.  

The examiner opined that the veteran's difficulties with 
concentration and retention of new information were mild and 
chronic.  A neurologic examination was deemed to be necessary 
to fully evaluate the condition.  

On a March 2003 fee-basis neurologic examination, the 
veteran's coordination was essentially normal, and there were 
no motor deficits.  His sensation to light touch was normal.  
His mental status examination was noted to be normal.  There 
was no evidence of short or long-term memory loss.  

The examiner stated that, based on examination and a review 
of the record, he could not identify any specific cognitive 
impairment and that it was "not likely" that the veteran 
was suffering from any significant cognitive impairment 
because Epstein Barr virus encephalitis rarely caused 
cognitive impairment.  

As well, the examiner explained that any related cognitive 
impairment would tended to be global, but the veteran 
exhibited no evidence of global brain disease.  The examiner 
added that it was "more likely than not" that his 
subsequent headaches were the residual of the service-
connected encephalitis.  

Finally, the examiner asserted that the veteran's activities 
were not limited by a medical condition and that the veteran 
was able to maintain gainful employment.  

In June 2003, the veteran wrote that he disagreed with denial 
of service connection for memory impairment and had 
documented his complaints thereof since 1994.  He further 
wrote that, as far as he had been told, no physician could 
determine what he, the veteran, could or could not remember.  
Moreover, he expressed concern that VA was "accusing him of 
lying" for the past nine years.  

In September 2003, the veteran wrote that he was a disabled 
veteran in the process of trying to obtain service connection 
for memory loss and brain dysfunction.  He again stated that 
he had been complaining of memory loss since 1994.  He 
indicated that he wished to return to school but felt 
incapable due to his encephalitis, which hindered his ability 
to retain information.  

In October 2003, the veteran wrote that physicians sometimes 
made mistakes.  Indeed, he indicated that he was initially 
misdiagnosed with the flu in October 1994 although he had 
been suffering from encephalitis.  

In another October 2004 letter, the veteran wrote that he 
disagreed with the March 2003 fee-basis neurologic 
examination report and expressed dismay that the RO relied on 
that opinion rather than upon others that were more favorable 
to his position.  

He indicated that this examiner did not test him sufficiently 
and had no basis upon which to form his opinion regarding the 
lack of memory loss and cognitive dysfunction.  He asked how 
the RO could have relied on the opinions of others and not on 
a history that he himself had provided.  

In January 2004, the veteran wrote that he had provided VA 
with "tons of evidence" in support of his claim.  For some 
reason, according to him, VA could not "see black and 
white."  According to him, he had proved his claim with the 
evidence he had submitted over the years.  

In September 2004, the veteran wrote that his claim dated 
back to 1999 and complained that his file had been "sitting 
on desk after desk" for years.  He asserted that he could 
not work full-time due to his service-connected disabilities 
and desired compensation for the deficit in earnings caused 
by these disorders.  

The Board notes that the veteran's mother submitted several 
written statements reflecting similar contentions.  

A September 2004 letter from the veteran's private physician 
reflected that the veteran could not work on the night shift 
and could work no later that 9 p.m.  Further the private 
physician stated that the veteran could work only five days a 
week.  

In December 2004, the veteran testified before the 
undersigned that his work hours were cut from eight hours to 
five hours daily and that he was no longer permitted to work 
nights.  These changes took place pursuant to recommendations 
of his psychiatrist.  He indicated that his job opportunities 
within the Postal Service were limited because he could not 
remember zip codes and delivery routes.  

The veteran indicated that he received a salary based on a 
30-hour workweek.  With respect to the March 2003 fee-basis 
psychiatric examination, the veteran asserted that the 
examiner was a psychiatrist as opposed to a psychologist and 
that the psychiatrist did not offer any kind of feedback or 
recommendations.  With respect to a psychiatric diagnosis, 
the veteran testified that he had been diagnosed with mood 
disorder secondary to encephalitis with mixed features.  

Regarding cognitive dysfunction, the veteran asserted that he 
had no sense of direction due to memory problems and insisted 
that his equilibrium had been "thrown off."  

The veteran opined that his memory problems resulted from his 
encephalitis in service.  The veteran stated that he drove 
from Atlanta to Washington, D.C. for his hearing because he 
desired compensation from VA for claimed financial losses due 
to the inability to work on a full-time basis.  



Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  

Although an appellant may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one that requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The record reflects the veteran's complaints of having memory 
loss in service.  As a result of these complaints, the 
veteran was sent to a specialist for evaluation, but no 
related disability was identified during service.  Following 
service, the veteran continued to complain of memory 
problems.  

Certain medical professionals have reported that the veteran 
has a short-term memory loss, but a March 2003 examination 
was conducted to fully evaluate the veteran's condition for 
VA.  

The fee-basis neurologic examiner opined based on his 
examination and thorough review of the record that he could 
not identify any significant cognitive impairment that could 
be causally linked to the service-connected encephalitis.  
The examiner noted in this regard that Epstein Barr virus 
encephalitis rarely led to cognitive impairment.  

Also, the fee-basis specialist explained that, while any 
related cognitive impairment would tend to be global, the 
veteran had no evidence of global brain disease.  
Significantly, the fee-basis examiner noted that the 
veteran's headaches were a residual of the service-incurred 
encephalitis.  

Based on the foregoing neurologic examination report and as 
well as the report of the specialist in service, the Board 
finds that the veteran currently is not shown to suffer from 
a cognitive disorder to include memory loss that was caused 
or aggravated by his service-connected residuals of 
encephalitis with headaches.  

In the absence of a present disability, service connection 
cannot be granted.  38 C.F.R. §§ 3.303, 3.310; Gilpin, supra.  
As such, service connection for a separately ratable 
cognitive disorder to include memory loss is denied.  Id.  

The Board notes that the veteran and his mother might well 
believes that he suffers from a cognitive disorder to include 
memory loss.  They are not qualified, however, to provide 
medical opinions upon which the Board may rely.  Espiritu, 
supra.  The Board in this regard must rely on the competent 
evidence that is of record in this case.  



ORDER

Service connection for a cognitive disorder to include memory 
loss is denied.  





REMAND

The Board finds that further medical evaluation is necessary 
to assess the veteran's service-connected residuals of 
encephalitis with headaches and the recently service-
connected adjustment disorder with anxiety.  

The veteran contends that he misses quite a bit of work due 
to the foregoing disabilities and that his ability to 
maintain a full-time employment schedule has been hampered as 
a result of his service-connected disability.  

The foregoing complains indicate that the service-connected 
disability might well be more severe than shown on the most 
current examination reports of record that are now two years 
old.  

The recently submitted medical also reports that the veteran 
has been diagnosed with a mood disorder.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should be appropriate steps to 
contact the veteran in order to have him 
provide information referable to recent 
treatment received for his service-
connected disability.  Based on his 
response, the RO should undertake all 
indicated action to assist him in 
obtaining copies of records from any 
identified treatment source.  

2.  The RO should schedule a VA 
examination to assess the current 
severity of service-connected residuals 
of encephalitis with headaches.  All 
symptoms and manifestations must be 
reported in detail along with the impact, 
if any, of the veteran's disability and 
the ability to pursue and maintain full-
time employment.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

3.  The RO should schedule a VA 
examination to assess the current 
severity of service-connected adjustment 
disorder with anxiety.  All symptoms and 
manifestations must be reported in detail 
along with the impact, if any, of the 
veteran's disability and the ability to 
pursue and maintain full-time employment.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


